DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because “analyte sweat” should read “analyte in sweat” (paragraph 0003). Appropriate correction is required.

Claim Objections
Claim 15 is objected to because it is missing a period.  Claim 10 is objected to because it recites the limitation "the sweat coupling component" when it should recite “the active sweat coupling component” in consistency with claim 1. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the corresponding structure is a fluid channel, as shown in Figures 2A-3B, which provides an active force or power (e.g., electrical, mechanical, thermal, etc.) to drive transport of sweat (page 4, lines 7-8).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure in the claim to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 8, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2007/0027383 – cited by Applicant, hereinafter Peyser. 
Regarding claim 1, Peyser teaches (Figure 2B) a device (patch 210) for sensing a first analyte in sweat on skin, comprising: an analyte-specific sensor for sensing the first analyte (detector layer 216; the detector detects glucose, paragraph 0085);  and an active sweat coupling component (an active pump (not shown) in collection layer 214 can move sweat through the microfluidic collection layer and into and through a detector layer, paragraph 0079) for transporting at least one sweat sample inside the device and into fluid communication with the analyte-specific sensor (collection layer 214 and detector layer 216 are in fluid communication at joint 218, Figure 2B).
Regarding claim 2, Peyser teaches the active sweat coupling component is configured to create a positive pressure upon the at least one sweat sample (“an active pump actively applies pressure to move material (e.g., sweat, buffer, air, etc.) through the device,” paragraph 0079).
Regarding claim 3, Peyser teaches the device further comprises a wicking component (“the microfluidic collection layer may also be composed of a series of micro-channels that collect sweat by capillary action,” paragraph 0015; “sweat may be collected within the microfluidic channel or channels,” paragraph 0065).
Regarding claim 4, Peyser teaches the wicking component and the active sweat coupling component are in fluid communication with each other (“Sweat collected in the microfluidic channels is then typically moved from the collection layer into a detector layer,” paragraph 0066; the active pump in the microfluidic collection layer moves the collected sweat, paragraph 0079).
Regarding claim 5, Peyser teaches the active sweat coupling component comprises an electromechanical component (“Examples of microfluidic pumps may include…gear or peristaltic pumps, piezoelectric pumps, and membrane pumps,” paragraph 0079; the provided active pump examples are electromechanical components).

Regarding claim 12, Peyser teaches a method of sensing a first analyte in sweat on skin, comprising: actively transporting at least one sweat sample into fluid communication with an analyte-specific sensor for sensing the first analyte using an active sweat coupling component (an active pump (not shown) moves sweat through the microfluidic collection layer and into and through the detector layer, paragraph 0079); and sensing the first analyte using the analyte-specific sensor (the detector detects glucose and may be immobilized within the detector layer, paragraph 0085).
Regarding claim 13, Peyser teaches the active sweat coupling component creates a positive pressure upon the at least one sweat sample in a direction towards the analyte- specific sensor (“an active pump actively applies pressure to move material through the device,” paragraph 0079).
Regarding claim 14, Peyser teaches passively transporting sweat to the active sweat coupling component using a passive sweat coupling component (“The microfluidic collection layer comprises one or more microfluidic channels…Sweat may be collected within the microfluidic channel or channels,” paragraph 0065; an active pump is in fluid communication with the microfluidic collection layer, paragraph 0079).
Regarding claim 15, Peyser teaches the passive sweat coupling component is a wicking component (“the microfluidic collection layer may also be composed of a series of micro-channels that collect sweat by capillary action,” paragraph 0015).
Regarding claim 16, Peyser teaches the passive sweat coupling component and the active sweat coupling component are in fluid communication with each other (“Sweat collected in the microfluidic channels is then typically moved from the collection layer into a detector layer,” paragraph 0066; an 
Regarding claim 17, Peyser teaches actively transporting at least one sweat sample comprises electromechanically transporting the at least one sweat sample (“Examples of microfluidic pumps may include…gear or peristaltic pumps, piezoelectric pumps, and membrane pumps,” paragraph 0079; the provided active pump examples are electromechanical components).
Regarding claim 20, Peyser teaches actively transporting at least one sweat sample comprises pumping the at least one sweat sample using a uni-directional pump (The active pump moves sweat through the microfluidic collection layer and into detection layer, paragraph 0079; an active pump can be controlled by a controller and thus have electronic controls, paragraph 0081).

Claims 1-2, 5-7, 12-13, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0112164 – cited by Applicant, hereinafter Heikenfeld.
Regarding claim 1, Heikenfeld teaches (Figure 6) a device for sensing a first analyte in sweat on skin, comprising: an analyte-specific sensor for sensing the first analyte (sensor 90; “the present invention may include all known variations of biosensors,” paragraph 0026); and an active sweat coupling component (gate 88) for transporting at least one sweat sample inside the device and into fluid communication with the analyte-specific sensor (“gate 88 is a structure that starts or stops fluid flow…can open fluid transport of sweat to the sensor 90 when desired,” paragraph 0034).
Regarding claim 2, Heikenfeld teaches the active sweat coupling component is configured to create a positive pressure upon the at least one sweat sample (Gate 88 can be “activated by means such as electrowetting, thermocapillarity, or any other suitable means,” paragraph 0034, lines 15-16; the provided examples of actuation would all create a positive pressure such that the sweat sample is drawn into the microfluidic component).

Regarding claim 6, Heikenfeld teaches the electromechanical component comprises an electrowetting component (Gate 88 can be “activated by means such as electrowetting” paragraph 0034, lines 15-16).
Regarding claim 7, Heikenfeld teaches the active sweat coupling component comprises an electrofluidic component (Gate 88 can be “activated by means such as electrowetting, thermocapillarity,” paragraph 0034, lines 15-16).
Regarding claim 12, Heikenfeld teaches a method of sensing a first analyte in sweat on skin, comprising: actively transporting at least one sweat sample into fluid communication with an analyte-specific sensor for sensing the first analyte using an active sweat coupling component (“gate 88 is a structure that starts or stops fluid flow…can open fluid transport of sweat to the sensor 90 when desired,” paragraph 0034); and sensing the first analyte using the analyte-specific sensor (“The present invention may include all known variations of biosensors…such as ion-selective, potentiometric, amperometric…arrays of biomarker-specific sensors,” paragraph 0026).
Regarding claim 13, Heikenfeld teaches the active sweat coupling component creates a positive pressure upon the at least one sweat sample in a direction towards the analyte- specific sensor (Gate 88 can be “activated by means such as electrowetting, thermocapillarity, or any other suitable means,” paragraph 0034, lines 15-16; the provided examples of actuation would all create a positive pressure such that the sweat sample is drawn into the microfluidic element).
Regarding claim 17, Heikenfeld teaches actively transporting at least one sweat sample comprises electromechanically transporting the at least one sweat sample (Gate 88 can be “activated by 
Regarding claim 18, Heikenfeld teaches actively transporting at least one sweat sample comprises electrowetting (Gate 88 can be “activated by means such as electrowetting” paragraph 0034, line 15).
Regarding claim 19, Heikenfeld teaches actively transporting at least one sweat sample comprises electrofluidically transporting the at least one sweat sample (Gate 88 can be “activated by means such as electrowetting, thermocapillarity,” paragraph 0034, lines 15-16).

Claims 1, 9-10, 12, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2010/0063372 – cited by Applicant, hereinafter Potts
Regarding claim 1, Potts teaches a device (skin patch 100, Figure 1b) for sensing a first analyte in sweat on skin, comprising: an analyte-specific sensor for sensing the first analyte (“The container layer may also comprise one or more electrodes... The electrodes may be used in conjunction with a measurement device to…measure the sweat glucose level,” paragraph 0018; electrodes in the container layer are analyte-specific sensors); and an active sweat coupling component (a “micropump”, paragraph 0045, or “microfluidic pump”, paragraph 0050) for transporting at least one sweat sample inside the device and into fluid communication with the analyte-specific sensor (the microfluidic pump transports sweat from the skin in contact with channel layer 102 through the opening 114 into the container layer 104, paragraph 0050, Figure 1b).
Regarding claim 9, Potts teaches the active sweat coupling component includes a hydrophobic coating that defines a fluid channel (“to direct the sweat towards the opening 114 and into the container 116, the surface of the channel layer 102 may be hydrophobic,” paragraph 0050, Figure 1b).

Regarding claim 12, Potts teaches a method of sensing a first analyte in sweat on skin, comprising: actively transporting at least one sweat sample into fluid communication with an analyte-specific sensor for sensing the first analyte using an active sweat coupling component (the microfluidic pump transports sweat from the skin in contact with channel layer 102 into the container layer 104, paragraph 50, Figure 1b; the container layer contains electrodes (not shown) for sensing, paragraph 0018); and sensing the first analyte using the analyte-specific sensor (“The electrodes may be used in conjunction with a measurement device to…measure the sweat glucose level,” paragraph 0018).
Regarding claim 21, Potts teaches actively transporting at least one sweat sample comprises transporting the at least one sweat sample through a channel defined by a hydrophobic coating (channel layer 102 comprises a plurality of microchannels 110 that contain the flow of sweat; the surface of the channel layer 102 may be hydrophobic, paragraphs 0049-0050).
Regarding claim 22, Potts teaches actively transporting at least one sweat sample comprises transporting the at least one sweat sample through a channel defined by a hydrophilic coating (the interior surface of channel layer 102 may be coated with a hydrophilic material, paragraph 0075). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peyser, as applied to claim 1, in view of U.S. Patent Publication No. 2007/0241068, hereinafter Pamula.
Peyser teaches a device for sensing an analyte in sweat on skin, as discussed in the rejection set forth above. In particular, Peyser includes microfluidic channels, an active sweat coupling component, and a passive sweat coupling component for transporting sweat; however, Peyser does not particularly teach that a self-cleaning agent is used in the arrangement. Pamula teaches a droplet microactuator, a device in which droplets of liquid can be manipulated, and specific methods for microfluidic control of fluids.  Examples of such methods (“droplet operations,” paragraphs 0023, 0035) include loading a droplet onto the microactuator, transporting a droplet from one location to another within the microactuator, vaporizing a droplet, and more specific methods such as electric field mediated actuation (paragraph 0462) and sensing a property of a droplet with an electrochemical sensor (paragraph 0622).
In the droplet microactuator, droplets are at least partially bounded by a filler fluid and the surfaces of the microactuator (paragraph 0022). Provided examples of filler fluids include silicone oils and alkanes (paragraph 0477). Pamula teaches that it is preferable to use a filler fluid such that a film forms between the droplet and surface in order to prevent material within the droplet from coming into contact with and adhering to the surface. This method in turn prevents fouling of the surface by materials within the droplet, interference with droplet transport, and spoiling of hydrophobic coatings on the surfaces (paragraph 0480). The liquid filler fluid thus acts as a self-cleaning agent to prevent and mitigate surface fouling. Additionally, the film formed by the filler fluid can lubricate the surfaces of the device to facilitate transport of the droplets (paragraph 0481).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the methods for manipulating fluid taught by Pamula into the microfluidic sweat-sensing device taught by Peyser in order to improve sweat transport and prevent fouling of the internal surfaces of the device by sweat. By using a filler fluid to coat a surface and form a . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,368,847, in view of Peyser. Claim 1 of both the instant application and the patent are reproduced below with differences bolded. 
U.S. Patent No. 10,368,847
Instant Application
A sweat stimulating and transport device capable of both transporting sweat away from a device wearer's skin and transporting sweat stimulants to the skin comprising: one or more sweat stimulating components; 

one or more sensors configured to measure a characteristic of an analyte in a sweat sample; 

one or more additional components, wherein the one or more additional component is one of a sweat sample transporter, 

a sweat stimulant transporter, and a shared microfluidic component configured to transport both the sweat sample and a sweat stimulant; and a selective membrane separating the one or more sweat stimulating components from the one or more sensors and the one or more additional components.
A device for sensing a first analyte in sweat on skin, comprising:




an analyte-specific sensor for sensing the first analyte; and

an active sweat coupling component for transporting at least one sweat sample inside the device and into fluid communication with the analyte specific sensor.



Although there are additional limitations that are recited in the patent claim and not in the instant claims, the more specific patent claim still encompasses the instant claims. Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pollack et al. (WO 2009/137415) disclose various methods for controlling liquid flow in a microfluidics device such as electrode mediated means or mechanisms that operate on the basis of mechanical, electrical, magnetic, thermodynamic, and/or surface-wetting principles.
Heikenfeld (WO 2016/049019) discloses embodiments of a sweat sensor device and methods to calibrate the sweat sensor, one method including a wicking component in fluid communication with an electrowetting component or mechanical pump to deliver a calibration fluid to a sensor.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791